Citation Nr: 0824426	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-00 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for adjustment disorder 
with depression and anxiety.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to April 
1998.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDING OF FACT

Adjustment disorder with depression and anxiety was not 
manifested during service and has not been shown to be 
casually or etiologically related to active service.


CONCLUSION OF LAW

Adjustment disorder with depression and anxiety was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the veteran is expected to provide.  
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in March 2004.  The letter addressed all 
three notice elements and was sent prior to the initial 
unfavorable decisions by the AOJ.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  There is no indication that the veteran was 
provided Dingess tailored notice.  Nevertheless, the fact 
that the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.


Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's available service medical 
records and private medical records pertinent to the years 
after service.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board acknowledges that the 
veteran has not had a VA examination specifically for his 
claim.  However, The Board concludes an examination is not 
needed in this case because the veteran's service medical 
records are absent for evidence of adjustment disorder with 
anxiety or depression.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  The first evidence of an adjustment 
disorder was not until August 2000, over 2 years after his 
release from active duty in April 1998.  In addition, as 
discussed in greater detail below, the medical evidence of 
record does not indicate a causal connection between the 
veteran's current adjustment disorder and the veteran's 
service.  In fact, a November 2001 private physician 
treatment record reported the veteran's depression as 
secondary to marital dysfunction and divorce.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for adjustment 
disorder with depression and anxiety.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of adjustment disorder, depression or anxiety.  
In fact, clinical records dated in November 1974 and October 
1996 report that the veteran had no history of psychiatric 
problems and no evidence of mental or emotional problems, 
respectively.  Furthermore, on his December 1997 Follow up 
for Preventative Health Assessment (PHA), which was only four 
months prior to his discharge, the veteran indicated that he 
had not had not recently suffered from symptoms of depression 
or anxiety.

Moreover, the medical evidence of record does not show that 
the veteran sought treatment for adjustment disorder with 
depression and anxiety immediately following his period of 
service or for several years thereafter.  Again, an October 
1996 clinical record reported that the veteran had no 
evidence of any psychiatric problems, and on his December 
1997 PHA, the veteran denied having suffered from symptoms of 
depression or anxiety.  In fact, the first reference to 
depression or anxiety in the veteran's medical records is not 
until August 2000, which is over two years post-service.  
Therefore, the Board finds that adjustment disorder did not 
manifest during service.

In addition to the lack of evidence showing that adjustment 
disorder manifested during service, the medical evidence of 
record does not link the veteran's current adjustment 
disorder to his military service.  On the contrary, Vet 
Center clinical notes dated in March and April 2003 state 
that the veteran was upset about no longer being in the 
military, that he found civilian life very difficult, and 
that he was struggling with his identity.  Furthermore, as 
noted above, a November 2001 private physician treatment 
record reported the veteran's depression was secondary to 
marital dysfunction and divorce.  

Thus, the only evidence linking the veteran's adjustment 
disorder with anxiety and depression to his service is his 
own contentions.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2007).  The Board observes that in at his May 2008 hearing, 
the veteran stated that he experienced symptoms of depression 
and anxiety during service, initially having suicidal 
thoughts in 1979, but experiencing most of these symptoms 
from1990 - 1998.  He testified that he did not report his 
symptoms out of fear that his security clearance would be 
compromised.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 


Regarding the veteran's statements that he has experienced 
symptoms of depression both during and after service, the 
Board acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he felt 
depressed or anxious during and after service.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses). However, the Board finds 
that the veteran's lay statements (that he suffered from an 
adjustment disorder in service) are outweighed by the 
negative service treatment records and post-service treatment 
records that are absent findings of a psychiatric disability 
until two years after service.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) (a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
Further, as discussed above, the Board finds great 
significance in the fact that the evidence of record strongly 
suggests that the veteran's psychiatric problems were related 
to being upset over no longer being in the military, 
difficultly in adjusting to civilian life, personal identity 
issues, and marital discord.  

Further, while the veteran can testify to experiencing 
feelings of depression or anxiety, the veteran, as a lay 
person, is not competent to testify that his current 
adjustment disorder with depression and anxiety was caused by 
his active service.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Accordingly, the Board finds that adjustment disorder with 
depression and anxiety did not manifest during service and 
has not been shown to be causally or etiologically related to 
an event, disease, or injury in service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for adjustment 
disorder with depression and anxiety.  Because the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
adjustment disorder with depression and anxiety is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


ORDER

Entitlement to service connection for adjustment disorder, to 
include depression and anxiety, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


